Citation Nr: 0839859	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from May 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

By an October 2007 decision, the Board denied claims of 
service connection for residuals of an eye injury and for 
residuals of a head injury.  Thereafter, the veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2008, the veteran's representative 
before the Court and VA General Counsel filed a joint motion 
for a partial remand.  The joint motion noted that the 
veteran abandoned his appeal of the head injury claim.  By a 
September 2008 order, the Court granted the joint motion and 
remanded the eye injury claim to the Board for further action 
while leaving the decision regarding the denial of service 
connection for residuals of a head injury intact.  
Accordingly, entitlement to service connection for residuals 
of an eye injury is the only issue remaining before the 
Board.

Prior to the October 2007 decision, the Board remanded the 
claim in January 2007 for additional development.  The remand 
was primarily to afford the veteran a VA eye examination and 
to obtain a medical nexus opinion.  This was so because the 
evidence showed that the veteran injured his eyes in service 
and had post-service recurrent symptoms of an eye disability.  
Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  The 
examination and opinion were necessary to discover whether 
the veteran has an eye disability that is attributable to his 
active military service.

In April 2007, the veteran underwent VA eye examination.  The 
examiner provided eleven diagnoses that pertained in some 
manner to the veteran's eyes.  The Board's January 2007 
remand had requested the examiner to provide a nexus opinion 
for each diagnosed eye disability.  The August 2008 joint 
motion indicated that the examiner ultimately provided an 
opinion as to only some of the veteran's eye disabilities.  
Because the specific instructions of the January 2007 remand 
were not complied with, the parties to the joint motion 
agreed that the claim must be remanded in order to obtain a 
medical opinion as to the etiology of each of the veteran's 
eye disabilities and whether it is at least as likely as not 
that they were caused or aggravated by the veteran's in-
service injuries.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

In light of the present circumstances, the claim of service 
connection for residuals of an eye injury must be remanded so 
that the veteran may be afforded another eye examination and 
so that a VA examiner may issue opinions in compliance with 
the previous remand instructions.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA eye 
examination.  (Advise the veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should provide a diagnosis of 
all current eye disabilities.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has an eye 
disability that was caused or aggravated 
by the veteran's active military service.  
(The veteran was treated in service for 
complaints involving the eyes in October 
1966, January 1967, March 1967, and April 
1967.)  The examiner should also indicate 
whether any such disability is more 
likely than not of post-service onset.  
An opinion must be provided for each eye 
disability diagnosed and the examiner 
must comment on the etiology of each 
diagnosed eye disability.  The examiner 
should also comment on the etiology of 
each of the following diagnoses made in 
April 2007:  bilateral senile cataracts, 
bilateral corneal epithelial basement 
membrane dystrophy, bilateral myopic 
astigmatism, and bilateral presbyopia.  
(This is required by the joint motion.)  
All opinions should be set forth in 
detail and explained in the context of 
the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand and the January 2007 remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

